IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-1355

                             Filed: 18 September 2018

New Hanover County, No. 15 CRS 56572

STATE OF NORTH CAROLINA

             v.

DAMIEN AARON WHITE, Defendant.


      Appeal by defendant from judgment and order entered 6 June 2017 by Judge

Imelda J. Pate in New Hanover County Superior Court. Heard in the Court of

Appeals 6 June 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Tamara
      S. Zmuda, for the state-appellee.

      Mark Montgomery for defendant-appellant.


      ZACHARY, Judge.


      Defendant Damien Aaron White appeals (1) from the trial court’s order

denying his Motion to Dismiss his charge of first-degree rape, and (2) from the trial

court’s order enrolling him in satellite-based monitoring. Because we conclude that

the State presented sufficient evidence to withstand Defendant’s Motion to Dismiss

his first-degree rape charge, we affirm the trial court’s denial of the Motion to

Dismiss. Because the trial court did not conduct a hearing to determine whether it

would be constitutional to subject Defendant to satellite-based monitoring upon his
                                   STATE V. WHITE

                                  Opinion of the Court



release, we vacate the trial court’s order enrolling Defendant in satellite-based

monitoring, and remand for a hearing on this matter.

                                       Background

      Defendant was indicted for first-degree rape and was tried before a jury

beginning on 30 May 2017. The victim could not remember the incident, and thus

was unable to testify that she had been raped or that Defendant was the one who had

raped her. Rather, the evidence at Defendant’s trial tended to show the following:

      The victim was out with several of her friends one night in downtown

Wilmington. The victim and Defendant had never met each other prior to this time.

At approximately 1:30 a.m., the victim and her friend Eddie were talking when a

man—whom Eddie was “six out of ten” sure was Defendant—approached the victim.

The victim and the man walked away together. Ten minutes later, the victim’s friend

Katherine ran into the victim. The victim eventually walked away from Katherine,

at which point a man—whom Katherine was “95 percent confident” was Defendant—

asked Katherine if the victim was okay.

      Later in the evening, Jean and John, strangers to the victim, were walking

downtown when they heard a woman screaming for help. Jean and John ran toward

the screams and came upon a man in an alley “straddling” the victim, “in like a

missionary position.” John threw the man off of the victim, and recalled that he could

“clearly see [the man] pulling his pants up” and that the man had an erection. The



                                          -2-
                                   STATE V. WHITE

                                  Opinion of the Court



man said, “It’s not what it looks like,” and another individual yelled out, “He raped

her, call the police.” The man then took off running. John and another male ran after

the man while Jean stayed with the victim, who had been left on the ground with her

pants and underwear pulled down to her ankles.

      Officer Benjamin Galluppi was on duty near the scene when he saw Defendant

being chased by two males. Officer Galluppi was able to detain Defendant, whose

pants were undone. Jean and John participated in a show-up identification of

Defendant shortly thereafter. Jean was “a hundred percent sure,” and John had no

“doubt in [his] mind,” that Defendant was the man that they had just seen straddling

the victim in the alley.

      The victim was taken to the emergency room where she was examined by

Wendy Bledsoe, an emergency room nurse and expert in sexual assault examination.

In addition to having sustained a concussion and various injuries to her head, neck,

and forearm, Nurse Bledsoe testified that she found “debris and a small black hair

inside the vagina on one of the [victim’s] vaginal walls” that was “most consistent

with a pubic hair.” The victim did not have pubic hair. The victim’s sexual assault kit

was tested, but no sperm or semen was found. A DNA sample was taken from the

victim’s underwear and revealed one profile matching the victim’s DNA and another

“minor profile.” However, the profile not belonging to the victim “was inconclusive

due to insufficient quality and quantity of DNA present” on the underwear.



                                         -3-
                                    STATE V. WHITE

                                    Opinion of the Court



      Defendant also testified at trial as follows: Defendant went downtown that

evening to go out with friends but could not get into any bars because he did not have

his identification. Accordingly, he spent most of the evening talking to his friends

outside in the street and walking around trying to find a bar into which he could gain

admission without identification.

      At one point Defendant walked to a parking garage in order to urinate.

Afterward, Defendant recalls seeing the victim:

             [T]here was a young woman [the victim] who was walking
             down the street. You could definitely tell she had been
             drinking and everything. She was stumbling as she was
             walking. She could walk but she was stumbling and
             everything, and she had walked up and interlocked her
             arm with mine, and I smiled at her and she smiled at me
             and we kept walking down the street.

                    And I’m walking back . . . and I think we got maybe
             like maybe a block and a half . . . and she had seen two
             other male gentlemen that I assumed she knew and she
             separated from me and went to them and interlocked
             between them two and I looked at them. I asked did they
             have her, was everything fine, they said yeah, they had her
             and they went off across the street in the opposite direction
             and I went further down. I said okay and kept going. That
             was it. I continued walking.

      Defendant came across the victim once again later in the evening:

             . . . I was walking up the street and then there is an
             alleyway that was to my right and on the side of the street
             that I was walking on, there was hardly anybody or
             anything on it, so I wanted to get to the other side where it
             was more populated and where I could see more people and
             try to find some area because at that point I didn’t know


                                           -4-
                                   STATE V. WHITE

                                  Opinion of the Court



             where I was at.

                    And so as soon as I turned down the alleyway, right
             at the very beginning of the alleyway, there was a
             dumpster and right there was a young woman out like
             exposed, laying on her side. . . . [A]nd so I knelt down in
             front of her to ask her if she was all right or if she needed
             anything or any kind of help and as soon as I got her
             attention, she turns and looks at me and at that point I
             could tell that this is the same young woman who I had
             seen earlier.

                   She starts to scream, “Get away from me nigger, get
             away from me, nigger,” over and over again. So I’m like
             moderate reaction, just like, whoa, and I stand up and . . .
             as soon as I stand up, it’s almost immediately I see fists
             and people are trying to attack me and I didn’t know what
             was going on in that situation.

                    The first thought is, I mean, I’m in unfamiliar
             territory, I don’t know what’s going on and I’m being
             attacked. And so my initial thought was to leave, get away
             from the situation, so that’s what I did, I ran.

      Defendant testified that Officer Galluppi possibly saw that his pants were

unzipped because he had just gone to the bathroom, and that “I do have a habit of

maybe leaving a fly undone, so it is quite possible that I didn’t zip my pants back up

afterwards.” Defendant testified that he never pulled his pants off or down that

evening, but that he does like to wear his pants “loose,” and that if he “ever ha[s] to

bend over or to pick something up, sit down for too long or kneel down for anything,

once I stand up I have to readjust my pants.”




                                         -5-
                                   STATE V. WHITE

                                  Opinion of the Court



      Finally, Defendant testified that he did not rape the victim, did not attempt to

rape the victim, did not pull her pants down, and did not “ever touch her in any

manner other than attempt to assist her.”

      Defendant’s trial counsel moved to dismiss the first-degree rape charge for

insufficient evidence. The trial court denied Defendant’s Motion to Dismiss and the

jury subsequently convicted Defendant of first-degree rape. The trial court sentenced

Defendant to 240 to 300 months’ imprisonment and ordered that he enroll in satellite-

based monitoring for the remainder of his natural life upon his release from prison.

The trial court ordered Defendant to enroll in satellite-based monitoring without first

having conducted an inquiry into whether doing so would constitute a permissible

Fourth Amendment search.

      Defendant appealed from his conviction in open court and filed written notice

of appeal from the trial court’s order enrolling him in satellite-based monitoring. On

appeal, Defendant argues (1) that the trial court erred in denying Defendant’s motion

to dismiss his first-degree rape charge for insufficiency of the evidence, and (2) that

the trial court erred in ordering lifetime satellite-based monitoring without first

conducting a hearing on its constitutionality.

                                 Motion to Dismiss

      The standard of review on a motion to dismiss is well established:

             When reviewing a defendant’s motion to dismiss a charge
             on the basis of insufficiency of the evidence, this Court


                                         -6-
                                   STATE V. WHITE

                                  Opinion of the Court



             determines whether the State presented substantial
             evidence in support of each element of the charged offense.
             Substantial evidence is relevant evidence that a reasonable
             person might accept as adequate, or would consider
             necessary to support a particular conclusion. In this
             determination, all evidence is considered in the light most
             favorable to the State, and the State receives the benefit of
             every reasonable inference supported by that evidence. The
             defendant’s evidence, unless favorable to the State, is not
             to be taken into consideration, except when it is consistent
             with the State’s evidence, the defendant’s evidence may be
             used to explain or clarify that offered by the State.
             Additionally, a substantial evidence inquiry examines the
             sufficiency of the evidence presented but not its weight,
             which is a matter for the jury. Thus, if there is substantial
             evidence—whether direct, circumstantial, or both—to
             support a finding that the offense charged has been
             committed and that the defendant committed it, the case is
             for the jury and the motion to dismiss should be denied.

State v. Hunt, 365 N.C. 432, 436, 722 S.E.2d 484, 488 (2012) (citations and emphasis

omitted).

      “The test of the sufficiency of the evidence on a motion to dismiss is the same

whether the evidence is direct, circumstantial, or both.” State v. Bullard, 312 N.C.
129, 160, 322 S.E.2d 370, 388 (1984) (citation omitted). Where the State’s evidence

of the defendant’s guilt is circumstantial, “the question for the court is whether a

reasonable inference of defendant’s guilt may be drawn from the circumstances. If so,

it is for the jury to decide whether the facts, taken singly or in combination, satisfy

them beyond a reasonable doubt that the defendant is actually guilty.” State v.

Rowland, 263 N.C. 353, 358, 139 S.E.2d 661, 665 (1965) (citation omitted).



                                         -7-
                                    STATE V. WHITE

                                   Opinion of the Court



      In order to survive a motion to dismiss a charge of first-degree rape, the State

must present sufficient evidence that the defendant “engage[ed] in vaginal

intercourse with another person by force and against the will of the other person[.]”

N.C. Gen. Stat. § 14-27.21(a) (2017). “The slightest penetration of the female sex

organ by the male sex organ is sufficient to constitute vaginal intercourse within the

meaning of the statute.” State v. McNicholas, 322 N.C. 548, 556, 369 S.E.2d 569, 574

(1988) (citing State v. Williams, 314 N.C. 337, 333 S.E.2d 708 (1985)).

      In the instant case, Defendant argues that the trial court erred when it denied

his Motion to Dismiss because the State failed to present sufficient evidence (1) that

the perpetrator engaged in vaginal intercourse with—i.e., “penetrated”—the victim,

and (2) if so, that Defendant was the perpetrator. We disagree.

      The evidence to which the State points in support of the trial court’s denial of

Defendant’s Motion to Dismiss tended to show that the victim was heard screaming

“Help, help me.” The scream was “absolutely not” a joke: “It was a distress, it was—

it was scary. It was you knew something was seriously wrong.” When Jean and John

ran toward the sound of the victim’s screams, they “saw a man straddling” the victim

“in like a missionary position,” at which point John “ran up to him and I threw him

off of her and he stands up.” John testified that when he pushed the man off of the

victim, “I’m watching his hands and I can clearly see him pulling his pants up[.]” The

man looked “like a deer caught in headlights . . . like in shock, like standing there[,]”



                                          -8-
                                   STATE V. WHITE

                                  Opinion of the Court



and “had an erection.” The victim’s “underwear and her pants were all the way to the

ankle.” Jean testified that someone yelled, “Call the police, he raped her,” at which

point the man “took right off. As soon as that was said, he was gone.” Jean testified

that the victim was crying and “kept thanking me,” and that, “I’m a mom, I just—I

knew she went through something, I just held her.”

      In addition, Nurse Bledsoe found “debris and a small black hair inside the

vagina on one of the [victim’s] vaginal walls” that was “most consistent with a pubic

hair.” The victim did not have pubic hair. The following exchange took place between

Nurse Bledsoe and the State regarding the debris and hair found inside the victim:

             Q.    In your training and experience, Ms. Bledsoe, if a
             female sits on a beach without bathing suit bottoms, for
             example, would the sand go up inside her vaginal canal?

             ...

             A.    No.

             Q.     In your training and experience, if a female goes
             swimming and, say, is not wearing bathing suit bottoms, if
             there is debris in the water, would that go up inside that
             female?

             ...

             A.    No.

             Q.    And if a female sits on a paved alley that has dirt
             and debris all over it, just by sitting there would that dirt
             and debris be pulled up by the vaginal canal?

             ...


                                         -9-
                                   STATE V. WHITE

                                  Opinion of the Court




             A.    No.

             Q.    And why is that?

             ...

             A.     The typical state of the vaginal walls, as I mentioned
             earlier, are collapsed in their normal state, they’re
             collapsed and they only open up if something is introduced
             inside of them.

      The victim’s friend Eddie identified Defendant as the man that he saw with

the victim roughly thirty minutes before the assault took place to a sixty-percent

degree of certainty. Ten minutes after Defendant was identified as being with the

victim, the victim’s friend Katherine testified that a man came up to her and asked if

the victim was okay. Katherine identified Defendant as the person she spoke to that

night with “95 percent confiden[ce].” Officer Galluppi observed Defendant running

away from the scene of the assault and being chased by John and the other male.

Officer Galluppi apprehended Defendant. At show-up identifications of Defendant

shortly thereafter, Jean was “a hundred percent sure” that Defendant was the man

who she saw straddling the victim, and John had no “doubt in [his] mind” that

Defendant was the man whom he had thrown off of the victim.

      “Considered in the light most favorable to the State, a reasonable juror could

have inferred from this evidence” (1) that the victim was vaginally penetrated against

her will, and (2) that Defendant was the perpetrator of that assault. Hunt, 365 N.C.



                                         - 10 -
                                   STATE V. WHITE

                                  Opinion of the Court



at 440, 722 S.E.2d at 490 (citation omitted). Defendant’s arguments pertaining to the

discrepancies and inconsistencies in the evidence go to the evidence’s weight rather

than its sufficiency and were thus matters to be resolved not by the trial judge, but

by the jury. Hunt, 365 N.C. at 436, 722 S.E.2d at 488. Accordingly, the trial court

properly denied Defendant’s Motion to Dismiss the first-degree rape charge.

                           Satellite-Based Monitoring

      Our General Assembly has enacted “a sex offender monitoring program that

uses a continuous satellite-based monitoring system . . . designed to monitor” the

location of individuals convicted of certain sex offenses after they are released from

prison. N.C. Gen. Stat. § 14-208.40(a) (2017).

             The United States Supreme Court has held that [this]
             program constitutes a search for purposes of the Fourth
             Amendment. Grady v. North Carolina, 575 U.S. ___, ___,
             191 L. Ed. 2d 459, 462, 135 S. Ct. 1368 (2015) [(“Grady I”)].
             As such, North Carolina courts must first “examine
             whether the State’s monitoring program is reasonable—
             when properly viewed as a search”—before subjecting a
             defendant to its enrollment. Id. at ___, 191 L. Ed. 2d at
             463. This reasonableness inquiry requires the court to
             analyze the “totality of the circumstances, including the
             nature and purpose of the search and the extent to which
             the search intrudes upon reasonable privacy expectations.”
             Id. at ___, 191 L. Ed. 2d at 462.

State v. Greene, ___ N.C. App. ___, ___, 806 S.E.2d 343, 344 (2017). The State bears

the burden of proving that enrollment in satellite-based monitoring is a permissible

Fourth Amendment search of each particular defendant targeted. State v. Blue, ___



                                         - 11 -
                                   STATE V. WHITE

                                   Opinion of the Court



N.C. App. ___, ___, 783 S.E.2d 524, 527 (2016); State v. Morris, ___ N.C. App. ___,

___, 783 S.E.2d 528, 530 (2016).      This Court recently addressed the framework

governing the constitutionality of satellite-based monitoring orders in State v.

Gordon, No. COA17-1077, ___ N.C. App. ___, ___ S.E.2d ___ (filed Sept. 4, 2018), State

v. Griffin, No. COA17-386, ___ N.C. App. ___, ___ S.E.2d ___ (filed Aug. 7, 2018), and

on remand from Grady I in State v. Grady, ___ N.C. App. ___, 817 S.E.2d 18 (2018)

(“Grady II ”).

       In the instant case, after judgment was entered, the trial court ordered

Defendant to enroll in satellite-based monitoring for the remainder of his natural life.

The trial court did so despite not having held a hearing or having made a

determination on the constitutionality of that search. The trial court simply

concluded that, “in regard to satellite-based monitoring, that upon release from

imprisonment, the defendant shall enroll in satellite-based monitoring for the rest of

his natural life.” The State had not yet offered any evidence in support of the

constitutionality of the satellite-based monitoring of Defendant after Defendant’s

eventual release from prison. Defendant cited Grady I and objected to the

constitutionality of the satellite-based monitoring program, which the trial court

stated was “so noted and those objections are denied.” Defendant filed proper written

notice of appeal.




                                          - 12 -
                                   STATE V. WHITE

                                   Opinion of the Court



      It is clear that the trial court erred when it ordered Defendant to enroll in

satellite-based monitoring upon his release from prison without first holding a

hearing in order to determine whether doing so would be in compliance with the

Fourth Amendment. Blue, ___ N.C. App. at ___, 783 S.E.2d at 527; Morris, ___ N.C.

App. at ___, 783 S.E.2d at 529-530. In light of this deficiency on the part of the trial

court, the State concedes that this Court should vacate the satellite-based monitoring

order and “remand this issue to the trial court to provide the parties an opportunity

to offer evidence and arguments regarding [satellite-based monitoring] and for the

trial court to make findings as” to its constitutionality. Defendant, however, cites

Greene, supra, and argues that the appropriate remedy is for this Court to reverse

the satellite-based monitoring order without remanding for a hearing. Defendant’s

application of Greene is misplaced.

      In Greene, there was a hearing in the trial court. Greene, ___ N.C. App. at ___,

806 S.E.2d at 344.       The State put forth scant evidence in support of the

constitutionality of satellite-based monitoring and both parties presented arguments

on the matter. Id. The defendant filed a motion to dismiss the State’s application for

satellite-based monitoring, but the trial court concluded that the State’s evidence had

established that satellite-based monitoring constituted a reasonable Fourth

Amendment search of the defendant. Id. The defendant appealed, arguing that “the

State’s evidence was insufficient to establish” the trial court’s finding “that the



                                          - 13 -
                                   STATE V. WHITE

                                  Opinion of the Court



enrollment constituted a reasonable Fourth Amendment search[.]” Id. The State

conceded that the evidence it presented at the hearing was insufficient. Id. We thus

concluded that the matter “ended there[,]” and that the State was therefore not

“permitted to ‘try again’ ” by presenting additional evidence at a second hearing. Id.

at ___, 806 S.E.2d at 345. The defendant’s motion to dismiss should have been

granted. Id.

      In the instant case, there was no hearing. The trial court did not afford the

State an opportunity to present evidence in order to establish the constitutionality of

enrolling Defendant in satellite-based monitoring. Because no evidentiary hearing

was held on the matter whatsoever, we are unable to review the propriety of enrolling

Defendant in lifetime satellite-based monitoring. Cf. Gordon, No. COA17-1077, ___

N.C. App. ___, ___ S.E.2d ___ (filed Sept. 4, 2018). Accordingly, we must remand the

matter to the trial court in order to conduct a hearing, at which time the State will

be required to establish the constitutionality of subjecting Defendant to continuous

location monitoring for the remainder of his natural life upon Defendant’s eventual

release from prison. After allowing the State an opportunity to satisfy this arduous

burden and after hearing arguments from both sides, the trial court must make its

Fourth Amendment determination after having explicitly analyzed the “totality of

the circumstances, including the nature and purpose of the search and the extent to

which the search intrudes upon reasonable privacy expectations[,]” in light of this



                                         - 14 -
                                  STATE V. WHITE

                                 Opinion of the Court



Court’s recent opinions in Gordon, Griffin, and Grady II, supra. Grady, 575 U.S. at

___, 191 L. Ed. 2d at 462. The remand hearing will be the State’s sole opportunity to

present evidence that ordering Defendant to enroll in satellite-based monitoring for

the remainder of his natural life after Defendant has been released from prison will

constitute a permissible search under the Fourth Amendment. Greene, ___ N.C. App.

at ___, 806 S.E.2d at 345.

                                    Conclusion

      The trial court’s order denying Defendant’s Motion to Dismiss is affirmed. The

trial court’s order enrolling Defendant in satellite-based monitoring is vacated and

remanded for the purpose of conducting an evidentiary hearing consistent with this

Opinion.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.

      Judges ELMORE and HUNTER, JR. concur.




                                        - 15 -